 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of June 10, 2015 by and between Electrum Special
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, No. 333-203599 and
No. 333-204866 (“Registration Statements”) for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statements); and

 

WHEREAS, Cantor Fitzgerald & Co. (the “Underwriter”) is acting as the
representative of the underwriters in the IPO; and

 

WHEREAS, substantially simultaneously with the IPO, the Company’s sponsor and
one of the Company’s directors and their designees will be purchasing an
aggregate of 14,050,000 warrants at $0.50 per warrant for a total purchase price
of $7,025,000 in a private placement (the “Private Placement”).

 

WHEREAS, as described in the Registration Statements, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$175,000,000 of the gross proceeds of the IPO and the Private Placement
($201,250,000 if the over-allotment option is exercised in full) will be
delivered to the Trustee to be deposited and held in a trust account for the
benefit of the Company and the holders of the Company’s ordinary shares, no par
value (“Ordinary Shares”), issued in the IPO as hereinafter provided (the amount
to be delivered to the Trustee will be referred to herein as the “Property”; the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $3,937,500 million in the aggregate (or $5,118,750, if the Underwriters’
over-allotment option is exercised in full) is attributable to deferred
underwriting discounts and commissions that may be payable by the Company to the
Underwriters upon the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank NA in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is satisfactory to the Company;

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)          In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company;

 

(d)          Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)          Notify the Company and the Underwriter of all communications
received by it with respect to any Property requiring action by the Company;

 

 

 



 

(f)          Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)          Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
affirmed by counsel for the Company and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, acknowledged
and agreed to by the Underwriter, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by June 10, 2017 (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Shareholders as of
the Last Date. The provisions of this Section 1(i) may not be modified, amended
or deleted under any circumstances.

 

(j)          Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$3,937,500.

 

(k)          Distribute upon receipt of an Amendment Notification Letter
(defined below), to Public Shareholders who exercised their redemption rights in
connection with an Amendment (defined below) an amount equal to the pro rata
share of the Property relating to the Ordinary Shares for which such Public
Shareholders have exercised redemption rights in connection with such Amendment.

 

2.            Limited Distributions of Income from Trust Account.

 

(a)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest income earned
on the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)          The limited distributions referred to in Sections 2(a) above shall
be made only from income collected on the Property. Except as provided in
Section 2(a), above, no other distributions from the Trust Account shall be
permitted except in accordance with Sections 1(i) and 1(k) hereof.

 

(c)          The Company shall provide the Underwriter with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

3.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Vice Chairman of the Board, Chief
Executive Officer, President or Chief Financial Officer. In addition, except
with respect to its duties under paragraphs 1(i) and 2(a) above, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal
or telephonic advice or instruction which it in good faith believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

2

 

 

(b)          Subject to the provisions of Sections 5 and 7(g) of this Agreement,
hold the Trustee harmless and indemnify the Trustee from and against, any and
all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s bad faith, gross negligence or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)          Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Sections 1(i) solely in connection with the consummation of
a Business Combination. The Company shall pay the Trustee the initial acceptance
fee and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d)          In connection with any vote of the Company’s shareholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e)          In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

(f)          If the Company seeks to amend any provision of its Amended and
Restated Memorandum and Articles of Association relating to shareholders’ rights
or pre-Business Combination activity (including the time within which the
Company has to complete a Business Combination) (in each case an “Amendment”),
the Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit D providing instructions for the distribution of
funds to Public Shareholders who exercise their redemption option in connection
with such Amendment.

 

4.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own bad faith, gross
negligence or willful misconduct;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)          Refund any depreciation in principal of any Property;

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

3

 

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statements or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statements;

 

(h)          File local, state and/or Federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)          Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that, which is expressly set forth herein; and

 

(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 1(k) or 2(a) above.

 

5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account

 

6.            Termination. This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever for any events occurring or actions taken after such
deposit; or

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

4

 

 

 

7.            Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)          This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the Underwriter.
As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, by facsimile transmission or email
transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer
& Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO
Fax No.: (212) 509-5150
Email: steven.nelson@continentalstock.com and
fdipaolo@continentalstock.com

 

if to the Company, to:

 

Electrum Special Acquisition Corporation
c/o The Electrum Group LLC

700 Madison Avenue, 5th Floor
New York, NY 10065

Attn: Eric N. Vincent, Chief Executive Officer
Fax No.: (646) 365-1600
Email: evincent@electrum-group.com

 

in either case with a copy to:

 

Cantor Fitzgerald & Company
499 Park Avenue
New York, New York 10022
Attn: David Batalion
Fax No.: (212) 829-4972
Email: dbatalion@cantor.com

 

5

 

 

and

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attn: Alan A. Annex
Fax No.: (212) 801-6400
Email: annex@gtlaw.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Stuart Neuhauser,, Esq.
Fax No.: (212)370-7889
Email: sneuhauser@egsllp.com

 

(f)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance. In the event
that the Trustee has a claim against the Company under this Agreement, the
Trustee will pursue such claim solely against the Company and not against the
Property held in the Trust Account.

 

(h)          Each of the Company and the Trustee hereby acknowledge that the
Underwriter are third party beneficiaries of this Agreement.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By: /s/ Frank A.
Di Paolo     Name:  Frank A. Di Paolo     Title:    Trust Officer       ELECTRUM
SPECIAL ACQUISITION CORPORATION       By: /s/ Eric N. Vincent     Name:  Eric N.
Vincent     Title:    Chief Executive Officer



 

7

 

 

SCHEDULE A

  

 Fee Item

  Time and method of payment  Amount  Initial acceptance fee  Initial closing of
IPO by wire transfer  $1,500  Annual fee  First year, initial closing of IPO by
wire transfer; thereafter on the anniversary of the effective date of the IPO by
wire transfer or check  $10,000  Transaction processing fee for disbursements to
Company under Section 2  Deduction by Trustee from accumulated income following
disbursement made to Company under Section 2  $250  Paying Agent services as
required pursuant to section 1(i)  Billed to Company upon delivery of service
pursuant to section 1(i)   Prevailing rates 

 

 

 

  

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re:         Trust Account No. - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Electrum Special Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of June 10, 2015 (“Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with __________________ (“Target Business”) to
consummate a business combination with Target Business (“Business Combination”)
on or about [insert date]. The Company shall notify you at least 48 hours in
advance of the actual date of the consummation of the Business Combination
(“Consummation Date”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at __________ to the effect that, on
the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and _____ with respect to the transfer of the funds held in
the Trust Account, including payment of the Deferred Discount from the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       ELECTRUM SPECIAL ACQUISITION CORPORATION       By:  

 

 

 



 

AGREED TO AND   ACKNOWLEDGED BY:       CANTOR FITZGERALD & CO.       By:        
 

 

 

 

 



EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

 

Re:       Trust Account No. - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement Electrum
Special Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 10, 2015 (“Trust Agreement”), this
is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Amended and Restated Certificate of Incorporation, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at ______________ to await
distribution to the Public Shareholders. The Company has selected ____________,
20__ as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       ELECTRUM SPECIAL ACQUISITION
CORPORATION       By:           By:  

 

cc:       Cantor Fitzgerald & Co.

 

 

 

 





EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Frank Di Paolo and Cynthia Jordan

 

Re:        Trust Account No.

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Electrum Special Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of June 10, 2015 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date hereof.
The Company needs such funds to pay for its tax obligations. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       ELECTRUM SPECIAL ACQUISITION
CORPORATION       By:           By:  

 

cc:        Cantor Fitzgerald & Co.

 

 

 

  

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

 

Re: Trust Account No. [________] - Termination Letter

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Electrum
Special Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of June 10, 2015 (“Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate the Trust Account on [
] and to transfer $_____ of the proceeds of the Trust to the checking account at
[ ] for distribution to the stockholders that have requested redemption of their
shares in connection with such Amendment. The remaining funds shall be
reinvested by you as previously instructed.

 

  Very truly yours,      

ELECTRUM SPECIAL

ACQUISITION CORPORATION

      By:           By:  

 

cc:        Cantor Fitzgerald & Co.

 

 

